Citation Nr: 1612630	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-19 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction of the evaluation for right knee chondritis of the patella from 20 percent to 10 percent, effective April 1, 2008, was proper.

2.  Entitlement to an increased rating for degenerative disc disease with herniated discs at L4-L5 and L5-S1, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for right knee chondritis of the patella, currently evaluated as 20 percent disabling.

4.  Entitlement to service connection for sinusitis.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for neuropsychological symptoms.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for fibromyalgia.

7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.

8.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for irritable bowel syndrome.

9.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for migraine headaches.

10.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

11.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for severe depression.

12.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to August 1997.  

These matters come before the Board of Veterans Appeals (Board) on appeal from January 2008 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida, and Roanoke, Virginia, respectively.  The claims file is currently under the jurisdiction of the VARO in Roanoke, Virginia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of that hearing is associated with the claims file.

In a March 2014 decision, the Board held, in part, that the RO's reduction of the Veteran's right knee chondritis of the patella from 20 percent to 10 percent, effective April 1, 2008, was proper, denying the Veteran's appeal of that issue.  The Veteran appealed the Board's denial of his claim to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2015, the Court entered an Order granting a Joint Motion for Partial Remand (JMR), and vacating the Board's March 2014 decision only with regard to the denial of the claim seeking restoration of the right knee disability rating.  The case is now returned to the Board for additional reasons and bases, as specified in the JMR.

The Board observes that, in November 2015, the Veteran's representative submitted additional medical evidence in support of the Veteran's claims with a waiver of RO review of that evidence.  In part, the evidence contains a December 2014 opinion from V. Cassano, M.D., opining that the VA rating formula for Intervertebral Disc Syndrome is "arbitrary and capricious" and "does not meet the intent of 38 C.F.R. section 1."  The Board acknowledges this opinion, but is bound by the applicable law and regulations when deciding a claim for VA benefits. 

The issues of entitlement to an increased rating for service-connected right knee disability, entitlement to an increased rating for service-connected lumbar spine disability, entitlement to a TDIU, entitlement to service connection for sinusitis, and whether new and material evidence has been received to reopen the claims of entitlement to service connection for neuropsychological symptoms, fibromyalgia, sleep apnea, irritable bowel syndrome, migraine headaches, PTSD, and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 23, 2007 rating decision proposed to reduce the disability rating for the Veteran's right knee chondritis of the patella from 20 percent to 10 percent.

2.  A January 2, 2008 rating decision implemented the proposed reduction, effective April 1, 2008.

3.  The reduction of the Veteran's right knee chondritis of the patella from 20 percent to 10 percent was made in compliance with applicable due process laws and regulations, and was based upon VA outpatient treatment reports and a VA examination which, in combination with the evidence received after the reduction was implemented by the RO, was sufficient evidence to demonstrate that there had been material improvement which was sustained under the ordinary conditions of daily life.



CONCLUSION OF LAW

The criteria for reduction of the rating for right knee chondritis of the patella were met at the time of the January 2008 RO decision reducing that rating.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 5260, 5257, 5258 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the reduction of the rating for the Veteran's right knee disability, the provisions of 38 C.F.R. § 3.105(e) set forth the pertinent notice requirements.  As outlined below, such notice requirements have been met.  

Service connection for right knee chondritis of the patella was granted by a December 2002 rating decision, and a 20 percent evaluation was assigned, effective February 20, 2002.  In April 2007, the Veteran filed a claim seeking an increased rating for his right knee disability.  In October 2007, the RO issued a rating decision proposing to reduce the Veteran's right knee disability from 20 percent to 10 percent.  The Veteran was informed of this proposed rating change in a letter dated October 29, 2007.  In a December 2007 statement, the Veteran expressed his disagreement with the proposed rating change.  In a January 2008 rating decision, the RO reduced the Veteran's right knee disability from 20 percent to 10 percent, effective April 1, 2008.  He was notified of this rating decision on January 8, 2008.  

When a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  In this case, the January 2008 rating decision was issued more than 60 days after the October 2007 proposed rating decision; therefore, the predetermination procedures specified in 38 C.F.R. § 3.105(e) have been met.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in a January 2008 rating decision, accompanied by a January 2008 notice letter; the effective date of the reduction was April 1, 2008.  The RO satisfied the requirements by allowing a 60-day period to expire before assigning the new effective date for the rating.  The question is thus whether the reductions were proper based on the evidence of record.

The 20 percent initial rating assigned for right knee chondritis was awarded effective February 20, 2002.  The rating was reduced effective April 1, 2008, more than five years later.  As such, subsections (a) and (b) of 38 C.F.R. § 3.344 apply.  See 38 C.F.R. § 3.344(c) (2015).

The provisions of 38 C.F.R. § 3.344(a) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, such as epilepsy, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement may be clearly reflected, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the circumstances on which rating reductions can occur are specifically limited, and carefully circumscribed by regulations promulgated by VA.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). 

In Brown v. Brown, 5 Vet. App. 413, 419 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the disability, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that improvement in the disability has occurred, but also that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In Brown, the Court also held that, where a rating had been in effect for over five years, based upon a review of the entire record of examinations, and not merely the most recent examination, a specific finding of material improvement in the condition must be made to sustain a reduction action.  Brown, 5 Vet. App. at 419-20.

Limitation of motion of knee joints is rated under Diagnostic Code 5260 for limitation of flexion, and Diagnostic Code 5261 for limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Under Diagnostic Code 5260, flexion that is limited to 60 degrees is noncompensable, flexion that is limited to 45 degrees warrants a 10 percent evaluation, and flexion that is limited to 30 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, extension that is limited to 5 degrees is noncompensable, extension that is limited to 10 degrees warrants a 10 percent evaluation, and extension that is limited to 15 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2015).  Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation when it is slight and a 20 percent evaluation when it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

After a thorough review of the claims file, the Board finds that the evidence does support the reduction of the rating assigned for the Veteran's right knee disability, effectuated by the January 2008 rating decision.  

Review of the claims file shows that the Veteran's initial 20 percent rating for his right knee disability was assigned based upon the results of a December 2002 VA examination.  Review of that examination report shows that physical examination of the right knee revealed flexion to 35 degrees and extension to 0 degrees with no instability.  There was subpatellar crepitus with mild pain and grinding.

In April 2007, he filed a claim seeking an increased rating for his right knee disability.  The Veteran submitted numerous buddy statements in support of his claim for a higher rating, received in September 2007.  The statements reflect that the Veteran experienced knee pain, weakness, slight swelling, snapping, and popping.  The statements also indicate that the Veteran wore a knee brace daily.  The Veteran has submitted statements indicating that he experienced right knee pain, worse with sitting, standing, and lifting.

A May 2007 VA treatment record notes the Veteran's complaints of knee pain.  He indicated that he used Icy Hot patches and cream as well as a heating pad and a TENS unit.  He noted that his pain was worse with lifting or bending.  The diagnosis was bilateral knee pain.  In August 2007, the Veteran complained of right knee pain in the anterior patella.  Physical examination revealed no swelling and full and stable range of motion with good strength and good dorsal pedal pulse. The patella tracked well and there was no crepitus with motion.  

The October 2007 VA examination reflects that the Veteran complained of right knee pain, which was intermittent in nature, over the anterior aspect of the knee in the patellar area.  He indicated that the pain flared on prolonged sitting and with prolonged walking, running, and stair climbing.  He denied additional limitation of motion during flare-ups as well as swelling.  There were no incapacitating episodes in the prior year affecting his knee.  The Veteran stated that his right knee caused occasional locking and buckling.

Physical examination of the right knee revealed no swelling, deformity, or tenderness.  There was minimal patellar compression sign, and the knee was stable with intact collateral and cruciate ligaments.  Lachman, McMurray, and drawer sign tests were negative.  Range of motion showed extension to 0 degrees and flexion to 135 degrees with pain at 130 degrees.  Repetitive motion did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  There was minimal crepitus on motion and squatting produced knee pain.  The diagnosis was right knee chronic sprain.

It appears that the RO's reduction of the rating for the right knee disability was also based on VA outpatient treatment reports, as well as findings on the VA examination in October 2007 which, in combination, consistently showed a stable right knee with essentially full range of motion, under the ordinary conditions of life.  An orthopedic surgery attending note in August 2007 noted the right knee exhibited full and stable range of motion with good strength.  The October 2007 VA examination showed right knee range of motion which did not meet the minimum criteria for a compensable evaluation under the pertinent rating criteria.  Also, the October 2007 VA examination provided objective findings that did not demonstrate that the Veteran's right knee caused recurrent subluxation or lateral instability, as the collateral and cruciate ligaments were noted to be intact on physical examination, and the knee was characterized as stable.  The evidence also demonstrated that the Veteran continued to report the use of a knee brace, and that he continued to complain of right knee weakness, locking, and buckling, and flare-ups of pain on repetitive use.  Significantly, however, he also indicated that the knee pain did not interfere with his activities of daily living.  

Comparison of the evidence of record at the time that the initial 20 percent rating was awarded with the evidence of record at the time of the rating reduction demonstrates a material improvement in the Veteran's right knee disability.  Specifically, the December 2002 VA examination showed that right knee flexion was limited to 35 degrees, which was the basis for the initial 20 percent rating.  The October 2007 VA examination reflects that right knee flexion was limited to 130 degrees with pain, a significant improvement in flexion which is noncompensable under the pertinent rating criteria.  As such, the Board finds that the evidence of record at the time of the rating reduction, considered in combination, was sufficient to establish a material improvement in the Veteran's right knee disability that was maintained under the ordinary conditions of daily life, sufficient to warrant a reduction of his 20 percent rating.

The evidence received after the RO effectuated the right knee rating reduction has also been considered by the Board.  While the Board's decision is focused on the evidence available to the RO at the time the reduction was effectuated, the Board has conducted a full review of the evidence of record to determine whether there has been a material improvement in the Veteran's right knee disability, and finds that the evidence dated after the RO's reduction supports the finding of a material improvement in the right knee disability.  

In that regard, the Veteran was provided with another VA examination addressing the severity of his right knee disability in June 2011.  The report notes the Veteran's complaints of right knee weakness, stiffness, swelling, giving way, lack of endurance, locking, tenderness, and pain.  He denied heat, redness, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  He noted flare-ups three times per week, manifested by pain.  He indicated that he experienced difficulty walking and standing, as well as knee popping, giving way, and swelling.  He reported treatment including Motrin, Gabapentin, heating pad, Icy Hot cream, and ice.  Physical examination showed tenderness with no evidence of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was no subluxation, but there was crepitus.  There was no genu recurvatum or locking pain.  Range of motion of the right knee showed flexion to 110 degrees with pain and extension to 0 degrees.  There was no additional limitation of motion after three repetitions.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Stability testing of all ligaments was normal.  X-rays of the right knee were normal.  The diagnosis was right knee chondritis of the patella.  The examiner noted that all right knee stability testing was normal and there was no subluxation.

Additionally, testimony provided by the Veteran in August 2013 reflects that he used medication and a knee brace for right knee pain and swelling.  He noted difficulty keeping a job since 2001 as a result of his knee and service-connected lumbar spine disability.  He also reported that he can no longer jog and that his knee buckled.  The Veteran's wife testified that the Veteran experienced problems getting in and out of bed and with showering, but attributed those problems to both the Veteran's back disability and his right knee disorder.  She noted that the Veteran had difficulty walking.

Further, an independent medical opinion provided by W. Gerchick, D.O., was submitted to the Board in November 2015.  Dr. Gerchick provided a summary of the medical evidence in the claims file along with the Veteran's contentions regarding his lumbar spine and right knee disabilities.  Specifically, Dr. Gerchick noted the Veteran's reports of right knee instability beginning in 2004, and opined that, based on the Veteran's reports, the Veteran had lateral instability since that time.  Although the evidence of record since 2002 reflects the Veteran's reports of right knee give-way and instability, Dr. Gerchick's post hoc opinion that the Veteran has had lateral instability since 2004 is not supported by the evidence of record.  The VA examinations provided to the Veteran throughout this time period are negative for any findings of instability.  The examiners noted the Veteran's reports of instability, but found no evidence of instability on examination; accordingly, the Board does not afford significant weight to Dr. Gerchick's statement that there was lateral instability since 2004.

The evidence dated after the RO's reduction of the right knee disability reflects that flexion was limited to 110 degrees with pain, that extension was not limited, and that there was no subluxation or instability of the right knee.  This supports the finding of a material improvement since the initial 20 percent rating.  Although the Veteran's wife noted some difficulty in ordinary conditions of daily life, the Veteran's problems were not solely attributed to the right knee disability, as she noted that the service-connected back disability impacted his ability to function normally as well.  In sum, the Board concludes that the evidence of record, including the evidence dated after the RO's January 2008 decision to effectuate the reduction of the right knee disability from 20 percent to 10 percent, shows a sustained material improvement in the right knee disability under the ordinary conditions of daily life sufficient to warrant a reduction of the 20 percent rating.  Thus, the rating reduction was proper, and the 20 percent rating is not restored.


ORDER

The reduction of the rating for the Veteran's right knee disability from 20 percent to 10 percent was proper; the 20 percent rating is not restored, and the appeal is denied.



REMAND

I.  Increased Rating Claims - Right Knee Disability, Lumbar Spine Disability, and TDIU

Review of the Veteran's claims file reflects that he last underwent VA examinations assessing the severity of his right knee disability and lumbar spine disability in June 2011, almost five years ago.  Additionally, during his August 2013 hearing before the Board, the Veteran testified that he did not believe the June 2011 VA examination to be an adequate representation of his disabilities, noting that the examiner did not look at him while examining him.  While the Veteran submitted an independent medical opinion by Dr. Gerchick in November 2015, the report submitted does not reflect the results of a physical examination of the Veteran, which is necessary to properly rate his disabilities.

Based on the Veteran's concerns that the June 2011 VA examination may not accurately reflect the severity of his right knee and lumbar spine disabilities, and with consideration of the fact that the examination is now nearly five years old, the Veteran should undergo new VA examinations to determine the current severity of his right knee and lumbar spine disabilities.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2015).

Although the Veteran did not appeal the May 2015 denial of his claim for TDIU, the Veteran's representative raised the issue of TDIU in conjunction with the Veteran's claims for entitlement to increased ratings for right knee and lumbar spine disabilities.  A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, TDIU has been raised by the record.  On remand the intertwined issue of entitlement to TDIU must be adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

II.  Service Connection Claim and New and Material Evidence Claims

The claim for entitlement to service connection for sinusitis and the claims to reopen the issues of entitlement to service connection for sleep apnea, PTSD, irritable bowel syndrome, fibromyalgia, migraine headaches, neuropsychological problems, and depression are remanded to the RO for the issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In a May 2015 rating decision, the RO denied service connection for sinusitis and declined to reopen the claims of entitlement to service connection for sleep apnea, PTSD, irritable bowel syndrome, fibromyalgia, migraine headaches, neuropsychological problems, and depression.  In October 2015, the Veteran filed a notice of disagreement with regard to these issues.  As the RO has not yet issued a statement of the case with regard to the October 2015 notice of disagreement, the RO must provide a statement of the case on these issues.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected right knee disability.  The claims file must be made available to the examiner in conjunction with the examination.  The examiner should report all clinical manifestations in detail. 

The examiner should report the right knee range of motion in degrees, and specifically identify the degree at which pain first appears on flexion and extension of the right knee.  The examiner should discuss the presence or absence of any weakened movement, excess fatigability with use, incoordination, painful motion, and pain with repetitive use, and provide an opinion as to how these factors result in any additional limitation of knee function.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  This determination should, if feasible, be portrayed in terms of the degree of additional range of motion loss.

2.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar spine disability.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must determine the range of motion of the Veteran's thoracolumbar spine, in degrees, noting by comparison the normal range of motion of the thoracolumbar spine.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the thoracolumbar spine, and must also indicate the normal range of motion of the thoracolumbar spine for comparison.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

The examiner must also report any associated neurological complaints and findings attributable to the Veteran's service-connected lumbar spine disorder.  The examiner must perform any indicated tests, to include nerve conduction and/or electromyography studies, to evaluate any reported radiating pain.  The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes that require bedrest prescribed by a physician and treatment by a physician, and the frequency and total duration of such episodes over the course of the past 12 months. 

Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe functional limitations resulting from the Veteran's low back disorder.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

4.  Issue a statement of the case and notification of the Veteran's appellate rights for the issues of entitlement to service connection for sinusitis and the claims to reopen the issues of entitlement to service connection for sleep apnea, PTSD, irritable bowel syndrome, fibromyalgia, migraine headaches, neuropsychological problems, and depression, denied in a May 2015 rating decision to which a notice of disagreement was received in October 2015.  38 C.F.R. § 19.26 (2015).  The Veteran and his representative are reminded that, to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated, with consideration of entitlement to a TDIU.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


